         Case 1:19-cr-00820-WHP Document 17 Filed 02/04/20 Page 1 of 1



                        The Law Office of Paula J. Notari
                         125 Park Avenue, 8th Floor
                         New York, New York 10017
                              Tel. (646)943-2172


                                            February 4, 2020
                                                                    Application granted. Conference adjourned to
                                                                    March 12, 2020 at 11:30 a.m.
   Honorable William H. Pauley, III
   United States District Judge
   500 Pearl Street
   New York, New York 10007

          Re: United States v. Sanchez, et al.,
                 19 Cr. 820 (WHP)

   Dear Judge Pauley:                                                       February 5, 2020

          I write to request an adjournment of the conference presently scheduled for
   Thursday, February 6, 2020 for approximately 30 days. I make this request also on
   behalf of Thomas Dunn the attorney for Mr. Abreu. The Government consents to this
   request. The government has recently provided the defendants with discovery and is in
   the process of making plea offers to Mr. Sanchez and Mr. Abreu. Mr. Sanchez has
   already been made an offer and Mr. Dunn in in the process of negotiating a plea offer
   with the government on behalf of Mr. Abreu. The parties with consent from the
   Government are requesting additional time so that they can further plea negotiations
   with the Government and our respective clients.

           Based on the foregoing, Mr. Dunn and I both consent to an exclusion of time under
   the Speedy Trial Act because the ends of justice are best served by the added delay to
   ensure that defense counsel can be best prepared and available to defend the case and these
   concerns outweigh the best interests of the public and the defendant to a speedy trial. See
   18 U.S.C. § 3161(h)(7)(A).
                                                Respectfully yours,

                                                    /S/

                                                  Paula J. Notari



Cc: Dominic Gentile, Esq. Assistant U.S. Attorney
   Thomas Dunn, Esq.
